Citation Nr: 1707785	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD) with major depressive disorder, rated as 50 percent disabling from November 27, 2007 to July 19, 2009; 70 percent disabling from July 20, 2009 to November 24, 2013; and 100 percent disabling thereafter.

2.  Entitlement to a higher initial rating for major depressive disorder, rated as 30 percent disabling from June 16, 2006 to November 26, 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 27, 2007 to November 24, 2013.

4.  Entitlement to a TDIU prior to November 27, 2007.

REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The May 2009 rating granted service connection for PTSD with an initial 50 percent rating, effective November 27, 2007.  A September 2013 rating decision increased the rating assigned for PTSD to 70 percent, effective July 20, 2009.  An April 2014 rating decision increased the rating assigned for PTSD to 100 percent, effective November 25, 2013.

The November 2009 rating decision denied entitlement to TDIU.  The Board notes TDIU is an element of an appeal of an initial rating when unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, entitlement to TDIU must be considered in the context of the initial rating assigned for PTSD, although the Veteran filed an explicit TDIU claim in July 2009 that was denied by the November 2009 rating decision.

The initial rating assigned for PTSD and entitlement to TDIU were previously before the Board in February 2015, when the issues were remanded for further development.

The March 2015 rating decision granted service connection for major depressive disorder with an initial 30 percent rating, effective June 16, 2006 to November 26, 2007.  The Board notes the effective date of service connection for major depressive disorder predates the effective date of service connection for the previously service-connected PTSD.  The Agency of Original Jurisdiction (AOJ) rated major depressive disorder with the previously service-connected PTSD since November 27, 2007, as reflected on the title page of this decision.  The Veteran timely appealed the initial rating assigned for major depressive disorder as a stand-alone disability (i.e., prior to the effective date of service connection for PTSD), but he has not been issued a statement of the case regarding the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be discussed in more detail in the REMAND section below.

The Veteran appeared at a hearing before the undersigned in December 2014.  A transcript of the hearing is of record.

The Board notes the Veteran's representative filed a motion in December 2016 to advance this appeal on the Board's docket on the basis of excessive delay.  The motion is denied.  The Veteran's representative asserted the Veteran's appeal should be advanced due to its docket date.  VA regulation requires appeals to be considered in docket order unless the appellant is seriously ill or is under severe financial hardship, or if other sufficient cause is shown.  38 C.F.R. § 20.900(b) (2016).  No other basis has been presented to warrant advancement on the Board's docket other than its docket date.  Thus, sufficient cause has not been shown to advance this appeal on the Board's docket, and it will be considered in docket date order in accordance with VA regulation.

This decision grants a 70 percent rating for PTSD with major depressive disorder, effective November 27, 2007 to July 19, 2009, and entitlement to TDIU, effective November 27, 2007 to November 24, 2013.  
Because entitlement to a TDIU prior to November 27, 2007 could be impacted by the outcome of the appeal of the initial rating assigned for major depressive disorder prior to November 27, 2007, adjudication of this matter is deferred at this time.

The issue of entitlement to an initial rating in excess of 30 percent for major depressive from June 16, 2006 to November 26, 2007; is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From November 27, 2007 to July 19, 2009, the Veteran's with PTSD with major depressive disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From November 27, 2007 to November 24, 2013, the Veteran's service-connected disabilities, to include PTSD with major depressive disorder, prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD with major depressive disorder were met from November 27, 2007 to July 19, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2016).

2.  The criteria for TDIU were met from November 27, 2007 to November 24, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for PTSD with Major Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD with major depressive disorder is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130, Diagnostic Codes 941, 9434.  A staged initial rating is currently assigned for the disability, as it is rated as 50 percent disabling from November 27, 2007 to July 19, 2009; 70 percent disabling from July 20, 2009 to November 24, 2013; and 100 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.  As noted in the introduction, the Board must determine whether a higher initial rating is warranted prior to November 25, 2013, because the 100 percent rating assigned as of that date was not assigned from the effective date of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating the claimant is presumed to be seeking the maximum benefit available).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is granted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board finds at least a 70 percent rating is warranted for PTSD with major depressive disorder from November 27, 2007 to November 24, 2013.  The evidence of record establishes the Veteran experienced occupational and social impairment with deficiencies in most areas during this period as a result of his psychiatric symptomatology, to include near-continuous depression affecting the ability to function independently, appropriately and effectively; flattened affect; suicidal ideation; chronic sleep impairment; irritability; anxiety; and panic attacks more than once per week.  The Board notes a 70 percent rating is already in effect from July 20, 2009 to November 24, 2013, so it will focus its analysis on the period from November 27, 2007 to July 19, 2009.

A March 2007 VA examiner noted the Veteran had "very severe depressive symptoms" and assigned a GAF score of 50, which indicates the Veteran had serious symptoms or a serious impairment in social, occupational, or school functioning at that time.  The March 2007 VA examiner reported the Veteran was socially isolated and unemployed, noting the Veteran was fired from his last job in November 2006 after expressing suicidal ideation at work.  A March 2009 VA examiner noted similar impairment as the March 2007 VA examiner, assigned a 55 GAF score, and commented the Veteran was "so psychiatrically disturbed . . . that it would be difficult for him [to] function in almost any way socially or occupationally."   The March 2009 VA examiner explained this impairment "ha[d] been the case . . . for a number of years."

The level of occupational and social impairment noted by VA examiners is consistent with treatment records from November 2007 to July 2009, which show GAF scores in the mid-50s, as well as the lay evidence of record.  The totality of the record clearly shows the symptoms related to the Veteran's service-connected PTSD with major depressive disorder resulted in occupational and social impairment with deficiencies in most areas from November 27, 2007 to November 24, 2013.  Thus, a 70 percent rating is warranted for the disability during this period.  A 100 percent rating is not warranted, however, as there is no competent evidence of total social and occupational impairment for this time period.  

II.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As noted above, the Board finds a 70 percent rating is warranted for PTSD with major depressive disorder since November 27, 2007.  The Veteran is also entitled to a 50 percent for cluster headaches since that date.  Thus, the Veteran has met the schedular percentage requirements for TDIU since November 27, 2007.  The Board notes a 100 percent schedular rating is assigned for PTSD with major depressive disorder, effective November 25, 2013.  Thus, the Board must consider whether TDIU is warranted prior to this date in the context of this appeal.  As noted in the introduction, TDIU is an element of the appeal of the initial rating assigned for PTSD, notwithstanding the Veteran's explicit TDIU claim in July 2009.  Accordingly, the Board will consider whether TDIU is warranted from the effective date of service connection for PTSD, November 27, 2007, to the effective date of the 100 percent schedular rating assigned for the disability, November 25, 2013, as the Board cannot address an earlier effective date at this time because a statement of the case has not been issued regarding the initial rating assigned for major depressive disorder.  See 38 C.F.R. § 19.9 (c).

The Board finds TDIU is warranted from November 27, 2007 to November 24, 2013.  As noted above, VA examiners have found the Veteran's psychiatric disability significantly impaired his ability to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him during this period.  The March 2009 VA examiner specifically reported the Veteran's psychiatric disability was so severe it would prevent him from any level of occupational functioning and further explained this level of impairment had been present for many years.  The March 2007 VA examiner reported severe depressive symptoms and noted the Veteran was terminated from his most recent job in November 2006 after expressing an intent to harm himself at work.  The Social Security Administration determined the Veteran was permanently disabled as of September 2007 due in part to the functional impairment resulting from his service-connected psychiatric disability.  The Veteran was also entitled to a 50 percent rating for cluster headaches during this period, which is reflective of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In sum, the evidence shows the Veteran's service-connected disabilities at least as likely as not prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him from November 27, 2007 to November 24, 2013.  Resolving reasonable doubt in the Veteran's favor, the Board finds TDIU is warranted for this period. 


ORDER

Entitlement to a 70 percent rating for PTSD with major depressive disorder, effective November 27, 2007 from July 19, 2009, is granted.

Entitlement to TDIU, effective November 27, 2007 to November 24, 2013, is granted.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the March 2015 rating decision that assigned a 30 percent initial rating for major depressive disorder from June 16, 2006 to November 26, 2007, which puts that issue in appellate status.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand that issue for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).

TDIU is an element of the appeal of the initial rating assigned for major depressive disorder.  See Rice, supra.  Although the Board has determined TDIU is warranted, effective November 27, 2007, as an element of the initial rating assigned for PTSD (which is now rated with major depressive disorder), the AOJ must develop and adjudicate the issue of entitlement to TDIU prior to this date in the first instance to ensure the Veteran is afforded the requisite due process.  See 38 U.S.C. §7104 (a); 38 C.F.R. § 20.101 (a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, as previously noted, the Board is precluded from reviewing the issue at this time because the Veteran has not yet been issued a statement of the case regarding the initial rating assigned for major depressive disorder as a stand-alone disability (i.e., prior to the effective date of service connection for PTSD).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to an initial rating in excess of 30 percent for major depressive disorder from June 16, 2006 to November 26, 2007 and entitlement to TDIU prior to November 27, 2007.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


